— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered January 8, 2007, convicting him of grand larceny in the fourth degree and criminal possession of stolen property in the fifth degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the legal sufficiency of the identification evidence was preserved for appellate review (see People v Hines, 97 NY2d 56 [2001]; People v Beriguete, 51 AD3d 939 [2008]; People v Mendez, 34 AD3d 697 [2006]). That challenge, however, is without merit. Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]). The discrepancies and inconsistencies between the identification testimony of the complainant and a witness and statements in the police reports were properly considered by the jury (see People v Calabria, 3 NY3d 80 [2004]; People v Colon, 42 AD 3d 549 [2007]; People v Almonte, 23 AD3d 392 [2005]; People v Fields, 28 AD3d 789 [2006]). Spolzino, J.P., Santucci, Angiolillo and Eng, JJ., concur.